DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 3rd, 2022 has been entered. Claims 1-13 and 15-18
remain pending in the application. Applicant’s amendments to the specifications, drawings, claims, have overcome each and every objection and 112(b) and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed November 16th, 2021.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-13 and 15-18 have been considered but are moot because the new grounds of rejection were necessitated due to the amendments. 
On page 13, third paragraph, applicant submits that TV user interaction is quite different from news interaction with no explicit explanation on how that is other than it does not have a chatting function as “one skilled in the art knows that tv has no chatting function. However, Tabe (US Pub No. 2015/0271557 A1) teaches a multimedia television system for interactive social media and social network, specifically, A system for facilitating interactive communications with humans on a social media environment where communities meet and share information to impact positive social measurements and generational awareness for 
On page 14, second line and third paragraph, applicant submits to disagreement in which the elements are corresponding to currently read by the user. Explanation is given in regards to Yan in the new grounds of rejection necessitated by the amendment. In the most recent office action, the examiner provided rejections under 35 U.S.C. 103 with specific mappings and factual inquiries addressing every element of the claimed invention for the pertinent claims, specifically elements relating to currently read by the user and pre-training of the model. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 1-6, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable
over Van Os et al. (U.S. Patent No. 9,338,493 B2) herein after Van in view of Yan (WO 2017/041370 A1) and further in view of Yu (US Pub. No. 2018/0357225).
Regarding claim 1,  Van teaches A news interaction method, comprising:
obtaining input information input by a user upon reading current news content (Lines
32-39 on column 29, input by the user may be received when viewing content on the television,
current news content interpreted as current media available where it is informative, interpretation of input information is any information directly inputted and/or gathered from
usage information);
obtaining parsing information of the input information based on the current news
content, wherein the parsing information includes intent information of the input information
(Lines 26-33 on column 30, content currently shown can be used to interpretations of speech
input further resolving ambiguous user queries by construing meaning/interpretation is in itself
parsing the input query by the user; furthermore, the user intent can be determined from the
speech input based on the content displayed, lines 40-51 on column 29);
distributing the input information to at least one news interactive service subsystem
according to the intent information of the input information, and receiving a return result
returned by the at least one news interactive service subsystem (Lines 9-26 on column 32,
Processor 3406 behaving as the virtual assistant, a subsystem in the overall system as seen on

for the specified query; modifying any of the systems or processes discussed herein according
to the concepts described in relation to any other system or process discussed, lines 46-54 on
column 52 applicable to all claim citations in view of Van);
selecting a display result from the return result according to a preset policy, and providing the display result obtained by selection to the user (Lines 6-14 on column 33, various types of media content can be provided as results from the virtual assistant query; furthermore,
depending on the query and the associated intent, different configurations on how the results
are presented are demonstrated i.e. selections, answers, menus, and more shown on figures 8-9, 22, and 28A as example).
	Van fails to explicitly disclose:
wherein the news interactive service subsystem comprises a news chat service subsystem, 
wherein the method further comprises the following processing implemented by the news chat service subsystem:
obtaining news content currently read by the user;
obtaining a chat corpus corresponding to the news content currently read by the user, wherein the chat corpus includes at least one of user's comments or forum posts corresponding to the news content currently read by the user;
taking the chat corpus and the input information as an input of a chat reply model, and
taking an output result of the chat reply model as the return result for the input information, and

In a related field of endeavor (e.g. providing answers to queries). Yan discloses a method
and system to provide a human-machine chat method based on artificial intelligence (Lines 1-3
on paragraph 3 of the Summary of the Invention) with a traditional human-machine chat system in paragraph 9 of the detailed description; furthermore, with content currently being read by the user as such, according to the above information, the current topic information of the user can be obtained, so that the subsequent chat service module can chat with the chat message, see paragraph 9 on page 5. The problem is guided. It obtains a chat corpora of the input information where it is text information (Lines 1-2 on paragraph 13 of Detailed Description) i.e. may be news content; a chat corpus is obtained through the chat phrases and querying the chat corpus to generate a plurality of chat corpus sentences of the text information where it is not limited to posting-replying in the forum data, blog-reply, and question-answers (Lines 1-5 on paragraph 13 of Detailed Description); Sentences of the chat corpus and the input information may be similar based on the deep neural network training, and by inputting the information, The learning model classifies multiple chat corpora sentences. The similarity between the input information and the sentences of the plurality of chat corpora may be a literal similarity between the input information and the sentence of the chat corpus, or may be similar to the input information and the chat corpus based on the deep neural network training, see paragraph 3 on page 6. The search-based chat module may generate a candidate reply for the input through a learning order model where the rich knowledge chat module may generate candidate responses according to the input information as well, a person 
	Modifying Van in view of Yan to use the techniques by Yan discloses:
wherein the news interactive service subsystem comprises a news chat service subsystem (e.g. Van’s method now comprising of a news chat service subsystem as taught by Yan in para. 9 of the detailed description), 
wherein the method further comprises the following processing implemented by the 
news chat service subsystem (e.g. Van’s method now further comprising processing by the human-machine chat system as taught by Yan in para. 9 of the detailed description):
obtaining news content currently read by the user (e.g. Van’s method now comprising of the news chat service subsystem in which it obtains news content currently read by the user, see Lines 1-2 on paragraph 13 of Detailed Description);
obtaining a chat corpus corresponding to the news content currently read by the user, wherein the chat corpus includes at least one of user's comments or forum posts corresponding to the news content currently read by the user (e.g. Van’s method now comprising of the news chat service subsystem in which it includes at least one of user’s comments of forum posts corresponding to news content currently read, see Lines 1-5 on para 13 of detailed description);
taking the chat corpus and the input information as an input of a chat reply model (e.g. Van’s method now comprising of the news chat service subsystem in which the chat corpus and the input information are taken as input into the model, see paragraph 3 on page 6), and

	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Yan to the method of Van. Including Yan’s features would have improved Van in view of Zhou where the human-machine method based on artificial intelligence can perform multiple rounds of chats with a user, which is real and natural, and has the initiative to return a reply corresponding to the user’s style for different users, more personalized, and more intelligent (Lines 1-3 on paragraph 1 of the Summary of the Invention) as recognized by Yan.
	However, Van in view of Yan fails to explicitly disclose:
wherein the chat reply model is obtained by pre-training with the chat corpus and its corresponding chat context information as an input and with the chat context information corresponding to each chat corpus as an output.
In a related field of endeavor (e.g. method for generating chatting data based on artificial intelligence) Yu discloses after the input word sequence and the tag word sequence are inputted into the preset encoding-decoding model, the input word sequence is encoded and the tag word sequence is encoded. The encoded data is input into the attention model. Then the data outputted by the attention model is decoded to obtain the target word sequence. Therefore, since the encoded tag word sequence may be applied with the attention model, the obtained target word sequence has tag features, i.e., keyword features. In addition, the target word sequence obtained based on the attention model not only focuses on the 
Modifying Van in view of Yan to include the features of Yu discloses:
wherein the chat reply model is obtained by pre-training with the chat corpus and its corresponding chat context information as an input and with the chat context information corresponding to each chat corpus as an output (e.g. Van’s method now comprising of a news chat service subsystem wherein the chat reply model is obtained by pretraining and the corpus and the context are taken as input and the chat context information is taken as output as taught by Yu, see paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings Yu to the disclosure of Van in view of Yan. Doing so would
have been predictable to one of ordinary skill in the art given the similar nature between the
two disclosures, for example, chat services with artificial intelligence. Further, doing
so would have provided the users of Van in view of Yan, with the benefit that the chatting system may chat with the user according to user's subjective interest and increase the number of chat rounds, see para 63; furthermore, this improves understanding and the contexts i.e. topics gives insight on subjective interests of the user to provide correlated results as a person of ordinary skill in the art would recognize. 

Regarding claim 2, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above), in addition Van discloses:

news content comprises (Lines 40-51 on column 29, The user intent can be determined from
the speech input based on the content displayed):
obtaining respectively intent of the user upon obtaining the current news content and
user's intent of the input information (Lines 40-51 on column 29, The user intent can be
determined from the speech input based on the content displayed i.e. obtained);
if the user's intent of the input information cannot be obtained, determining the intent
of the user upon obtaining the current news content as the intent information of the input
information, and if the user's intent of the input information is obtained, determining the user's
intent of the input information as the intent information of the input information (Lines 27-36
on column 4, Content currently being displayed can be used as contextual input for determining
user intent from speech input, ambiguity may be present in the query itself and the content
may address that issue).

Regarding claim 3, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above), in addition Van discloses:
wherein the parsing information of the input information (Lines 26-33 on column 30,
content currently shown can be used to interpretations of speech input further resolving
ambiguous user queries by construing meaning/interpretation is in itself parsing the input
query by the user) further comprises:
field information of the input information, and wherein obtaining the field information
of the input information based on the current news content (Lines 24-47, Interpretation of a

further resolved depending on the interface/content displayed) comprises:
if the field to which the input information belongs cannot be obtained, determining the
field to which the current news content belongs as the field information of the input
information, and if the field to which the input information belongs is obtained, determining
the field to which the input information belongs as the field information of the input
information (Lines 24-47 on column 35, A query by the user may be ambiguous and display cues
may help in determining the intended category such as in figure 26 where metadata according
with the displayed content may be referenced, more detail on lines 10-29 on column 38
regarding figure 36).

Regarding claim 4, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above), in addition Van discloses:
wherein obtaining parsing information of the input information based on the current
news content (Lines 26-33 on column 30, content currently shown can be used to
interpretations of speech input further resolving ambiguous user queries by construing
meaning/interpretation is in itself parsing the input query by the user) comprises:
obtaining previous input information input by the user when obtaining the current news
content (Lines 5-13 on column 25, previous queries may be referenced when displaying
content); and
parsing the input information based on the previous input information, and obtaining
the parsing information of the input information (Lines 5-16 on column 26, interpreting the


Regarding claim 5, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above), in addition Van discloses:
wherein the news interactive service subsystem further comprises at least one of: 
a news recommendation service subsystem or a news question-answer service
subsystem (Lines 24-30 on column 39, Gives suggestions on other content correlated to current viewing as part of the virtual assistant subsystem; Lines 9-26 on column 32, Processor 3406 behaving as the virtual assistant where it answers to question queries, a subsystem in the overall system as seen on figure 34).

Regarding claim 6, Van in view of Yan and further in view of Yu teaches the method of claim 5 (see claim 5 above), in addition Van discloses:
 further comprising the following processing implemented by the news question-answer service subsystem:
distributing the input information to at least one question-answer module of a text precise question-answer module, an event graph question-answer module, or a question search question-answer module (Lines 9-26 on column 32, Processor 3406 behaving as the virtual assistant, a subsystem in the overall system as seen on figure 34, receives the input information distributes to the various modules/applications as to answer a particular question by the user through precision or by searching the internet);
receiving answers returned by the at least one question-answer module (Lines 6-14 on

query);
screening the returned answers (Lines 18-30 on column 39, Results received from the
assistant are filtered and weighted); and
taking an answer obtained from the screening as the return result (Lines 43-60 on
column 39, results may be filtered or weighted that the best option will be displayed
considering the format of the interface where top results are selected to be displayed).

Regarding claim 12, Van in view of Yan and further in view of Yu teaches the method of claim 6 (see claim 6 above), in addition Van discloses:
wherein screening answers returned by the at least one question-answer module (Lines
10-12 on column 43, suggestions or answers are provided which teaches a screening on the results acquired) comprises one of:
selecting randomly an answer from a plurality of the answers as the return result (Lines
12-13 on column 43, results are combined and displayed through any random combination); or 
according to a confidence level preset for each of the text precise question-answer
module, the event graph question-answer module or the question search question-answer module, taking an answer obtained by one of the text precise question-answer module, the event graph question-answer module or the question search with the highest confidence level as the return result (Lines 11-30 on column 39, results provided may be arranged or displayed
depending on the specific query entered and/or weights on specific suggestions; therefore,
results may be ordered according to weights indicating a higher confidence level sorting of


Regarding claim 13, Van in view of Yan and further in view of Yu teaches the method of claim 5 (see claim 5 above), in addition Van discloses:
 further comprising the following processing implemented by the news recommendation service subsystem:
obtaining field information of the input information (Lines 11-13 on column 39,
Category, genre, rating, etc. can be obtained from the current content where it is input
information from usage);
obtaining news satisfying the field information from a news database (Lines 15-22 on
column 39, content satisfying the category, genre, rating, etc. to propose a suggestion is
gathered from databases that pertain to content available, user subscriptions, streaming
services or the like);
	selecting, from the news obtained, news satisfying the input information as candidate
news, and taking the candidate news as the return result (Lines 22-30 on column 39, Suggestion
results are candidate results as they relate to the field information of the input and are then
displayed for the user to select).

Regarding claim 15, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above), in addition Van discloses: 
wherein selecting a display result from the return result according to a preset policy (Lines 6-14 on column 33, various types of media content can be provided as results from the

different configurations on how the results are presented are demonstrated i.e. selections,
answers, menus, and more shown on figures 8-9, 22, and 28A as examples) comprises one of:
selecting randomly a preset number of return results as the display result (Lines 12-13
on column 43, results are displayed in a randomly combined fashion and different configurations displayed as shown on figures 8-9, 22, and 28A as examples); or 
making a decision for the return result according to user's historical input information to determine the display result (Lines 12-15 on column 43, results may be presented based on
selection history).

Regarding claim 17, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds as claim 1. 
One or more processors (Lines 27-46 on col. 8, various processes described by i.e. a processor-containing system);
A storage for storing one or more programs (Lines 27-46 on col. 8, non-transitory computer readable storage medium of memory 250 that stores instructions for performing all the various processes described by i.e. a processor-containing system);

Regarding claim 18, Van teaches a non-transitory storage medium comprising computer-executable instructions, the computer-executable instructions, when executed by a computer processor, being used to implement the method according to a news interaction method (Lines 27-46 on col. 8, non-transitory computer readable storage medium of memory 
Furthermore, claim 18, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds as claim 1. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
 Van in view of Yan and further in view of Yu and further in view of Perez et. al. (US 2020/0134449 A1) herein after Perez.
Regarding claim 7, Van in view of Yan and further in view of Yu teaches the method of claim 6 (see claim 6 above) in addition Van discloses: 
further comprising the following processing implemented by the text precise question-answer module (Lines 24-47 on column 35, A query by the user may be ambiguous and display cues may help in determining the intended category such as in figure 26 where metadata according with the displayed content may be referenced, more detail on lines 10-29 on column 38 regarding figure 36, text precise question-answer module interpreted as instructions executed by the processor where question-answers are developed through a particular media content):
obtaining news content currently read by the user (Lines 26-33 on column 30, content
currently shown can be used to interpretations of speech input further resolving ambiguous
user queries by construing meaning/interpretation is in itself parsing the input query by the
user; therefore, obtaining the content currently read);
	However, Van in view of Yan and further in view of Yu fails to explicitly disclose:

taking an output result of the answer generating model as an answer for the input information, wherein the answer generating model is obtained by pre-training.
In a related field of endeavor (e.g. providing answers to queries based on content).
Perez discloses a method for training a machine reading network i.e. a question answering
system (Lines 1-8 on paragraph 0037) that specifically demonstrates figure 3, a flowchart
depicting an example of receiving a question regarding a body of text and providing an answer
to the question where the control 304 begins with receiving a query from the user in which the
query may include the body of text that is used as basis for answering the question (Lines 1-7
on paragraph 0059); the query including also the text used as basis for answering the question
is used i.e. inputted into the model and as answer is determined using the model, the output is
taken as an answer for the query (Lines 1-8 on paragraph 0060), wherein the networks to
model the input information along with the content to determine an answer is obtained by
training (Lines 1-9 on paragraph 0056).
Modifying Van in view Yan and further in view of Yu and further in view of Perez discloses:
taking the news content and the input information as an input for an answer generating model (e.g. Van’s method with the text-precise question-answer module now where the input and news content are input for the answer generating model as taught by Perez, see Lines 1-7 on paragraph 0059; and
taking an output result of the answer generating model as an answer for the input information, wherein the answer generating model is obtained by pre-training (e.g. Van’s 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Perez to the method of Van in view of
Yan and further in view of Yu. Including Perez’s features would have improved by improving the accuracy of recognizing the answer of a question extracted from text content as the question answering module 200 can learn and improve their performance by acting against each other (Lines 1-4 on paragraph 0068). Furthermore, Perez discusses the technology connected to user computing devices, such as cellular phones, tablets, etc. similar to the virtual assistant executed on a user device 102 of Van’s where it can be any electronic device such as a mobile phone, tablet computer, desktop computer, etc. (Lines 52-63 on column 5).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
 Van in view of Yan and further in view of Yu and further in view of Van Den Berg (WO 2009/029903 A2) herein after David.
Regarding claim 8, Van in view of Yan and further in view of Yu teaches the method of claim 6 (see claim 6 above) in addition Van discloses: 
further comprising the following processing implemented by the event graph question-answer module (Lines 43-47 on column 34, tracks the viewing history of media content to disambiguate a user request, also user inputs can be interpreted on based on personal data or intents determined by previous inputs or a user profile in general, lines 33-49 on column 24; an event graph question-answer module interpreted as instructions executed by the processor 
However, Van in view of Yan and further in view of Yu fails to explicitly disclose
performing word segmentation for the input information, and taking a word with a preset part of speech in a word segmentation result as query information;
obtaining semantic information of the input information, and determining an event corresponding to the input information according to the semantic information;
according to an event graph, forming an answer for the input information with a node which is in the determined event and matched with the query information.
In a related field of endeavor (e.g. providing answers to queries based on content).
David discloses techniques and systems for processing documents to be indexed into an
information search and retrieval system (Lines 1-4 on paragraph 0008). Where word
segmentation is performed for the input information, and taking a word segmentation result as
query information (Lines 1-3 on paragraph 0015, similar or identical pipeline used in content
acquisition 200 where the coreference resolution can be performed directly or in relation to
syntactic parsing 215, semantic mapping 225 and semantic indexing 245, Lines 20-24 on
paragraph 0023, content segmentation can therefore be performed on the natural language
question 260 behaving as query, lines 1-9 on paragraph 0025, every word already has a preset
part of speech); obtaining semantic information of the input information, and determining an
event corresponding to the input information according to the semantic information (Lines 1-8
on paragraph 0002, semantics may be extracted from the natural language query i.e. input
information and as described above with the similar or identical pipelines, where preliminary

nouns may be identified in both the text content 210 and the natural language question 260
(Lines 1-11 on paragraph 008); according to an event graph, forming an answer for the input
information with a node which is in the determined event and matched with the query
information (Lines 1-13 on paragraph 007, Semantic index 250 can be used for searching as
support through rapid matching and retrieval of documents that are relevant to the meaning of
the query where both proper nouns and semantics of the query are included).
Modifying Van in view Yan and further in view of Yu and further in view of David discloses:
performing word segmentation for the input information, and taking a word with a preset part of speech in a word segmentation result as query information (e.g. Van’s method with the event graph question-answer module now including performing word segmentation for the input, and taking a word with a preset POS as query result as taught by David, see Lines 1-3 on paragraph 0015 and  lines 1-9 on paragraph 0025;
obtaining semantic information of the input information, and determining an event corresponding to the input information according to the semantic information (e.g. Van’s method with the event graph question-answer module now including obtaining semantic information from the input, and determining an even corresponding to the input acc. to the semantic information as taught by David, see (Lines 1-8 on paragraph 0002 and Lines 1-11 on paragraph 008);
according to an event graph, forming an answer for the input information with a node which is in the determined event and matched with the query information (e.g. Van’s method with the event graph question-answer module now including where acc. to the event graph, 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of David to the method of Van in view of
Yan and further in view of Yu. Including David’s features would have improved by improving the performance of a natural language processing system where it is sensitive to ambiguity (Lines 1on paragraph 0008 – line 4 on paragraph 0009) as a person of ordinary skill in the art would recognize is a factor for resolving queries from a user.

Regarding claim 9, Van in view of Yan and further in view of Yu and further in view of David teaches the method of claim 8 (see claim 8 above) in addition Van discloses: 
further comprising the following processing implemented by the event graph question-answer module (Lines 43-47 on column 34, tracks the viewing history of media content to disambiguate a user request, also user inputs can be interpreted on based on personal data or intents determined by previous inputs or a user profile in general, lines 33-49 on column 24; an event graph question-answer module interpreted as instructions executed by the processor where records of information are held on events around the world and/or events performed by the user):
obtaining news content, wherein the news content obtained includes at least one of: 
news content currently read by the user, or news content historically read by the user

according to an event corresponding to the input information, extracting information related to the event from the news content to complement the query information (Lines
32-39 on column 29, input by the user may be received when viewing content on the television;
Lines 43-48 on column 34, viewing history of media content can be used to disambiguate a user
request; therefore, the information is accessible to access); and
David teaches:
according to the event graph, forming an answer for the input information with a node which is in the event and matched with a complementation result.
In a related field of endeavor (e.g. providing answers to queries based on content).
David discloses techniques and systems for processing documents to be indexed into an
information search and retrieval system (Lines 1-4 on paragraph 0008). Where it teaches that
according to the search index, an answer may correspond to a certain natural language
question 260 as demonstrated on figure 2. As there is parsing and mapping conducted to the
input information, there are contextual factors or different strategies that may resolve
ambiguity and further help resolve conflicts of resolution within the answer (Lines 5 on
paragraph 0034 – line 14 on paragraph 0035).
	Modifying Van in view of Yan and further in view of Yu and further in view of David discloses: 

paragraph 0034 – line 14 on paragraph 0035.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over
 Van in view of Yan and further in view of Yu and further in view of Liu (CN 107220380 A).
Regarding claim 10, Van in view of Yan and further in view of Yu teaches the method of claim 6 (see claim 6 above) in addition Van discloses: 
 further comprising the following processing implemented by the question search question-answer module (Lines 24-33 on column 20, a query may be presented and a search is conducted to find available results to be provided):
obtaining semantic information of the input information (Lines 26-33 on column 30,
content currently shown can be used to interpretations of speech input further resolving
ambiguous user queries by construing meaning/interpretation is in itself parsing the input
query by the user; furthermore, the user intent can be determined from the speech input based
on the content displayed, lines 40-51 on column 29);
	However, Van in view of Yan and further in view of Yu fails to explicitly disclose:
determining a question which is in a question-answer pair database and matches the semantic information of the input information; and

In a related field of endeavor (e.g. providing answers to queries). Liu discloses a method
and apparatus to recommend answers for queries based on artificial intelligence (Lines 1-5 on
paragraph 0006 under “content of the invention”). The method for recommending an answer
to a question involves determining whether a query has a semantic similarity with a question
from the repository containing question and answer pairs (Lines 1-2 on paragraph 8 of
“embodiments”); and taking an answer from the repository based on an exact match or
meeting a preset threshold, if the question from the repository is greater than the preset
threshold representing the semantic similarity of the question with the query thus taking the
answer corresponding to the query i.e. input information (Lines 1 on paragraph 8 – line 2 on
paragraph 9 of “embodiments”) where there are multiple pairs within the repository as
questions and answers are plural and goes through multiple pairs to determine a pair that may
exceed the preset threshold.
	Modifying Van in view of Yan and further in view of Yu and further in view of Liu:
determining a question which is in a question-answer pair database and matches the semantic information of the input information (e.g. Van’s method with using the search question-answer module now including where it determines a question in a q-a pair database and matches the semantic information of the input information as taught by Liu, see Lines 1-5 on
paragraph 0006 under “content of the invention” and Lines 1-2 on paragraph 8 of “embodiments”); and

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Liu to the method of Van in view of
Yan and further in view of Yu. Including Liu’s features would have improved by reducing the risk of misunderstanding, and reducing interference of meaningless colloquial expressions (Lines 6-8 on paragraph 13 of “embodiments”) as recognized by Liu.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over
 Van in view of Yan and further in view of Yu and further in view of Liu and further in view of Du (CN 108345640 A).
Regarding claim 11, Van in view of Yan and further in view of Yu and further in view of Liu teaches the method of claim 10 (see claim 10 above).
However Van in view of Yan and further in view of Yu and further in view of Liu fails to teach:
wherein the question-answer pairs in the question-answer database are obtained by:
fetching news from a network;

storing the question-answer pair obtained in the question-answer pair database, wherein the question-answer pair generating model is obtained by pre-training.
In a related field of endeavor (e.g. providing answers to queries). Du discloses a method
for building a question corpus based on neural network semantic analysis as shown on figure 1
with steps. The method involves gathering content from the internet, document knowledge,
and large websites (step a. of mode execution); inputs the content into a neural network
semantic analysis to determine pairs between potential questions and answers and takes the
relationships from the network to determine as question-answer pairs (step b. and c. of mode
execution); and stores and updates the question repository where the old answers are not
erased but rather the answers contain a timestamp from when acquired; furthermore, a person
of ordinary skill in the art would recognize that neural networks requires training throughout to
set different weights and optimize its performance.
	Modifying Van in view of Yan and further in view of Yu and further in view of Liu and further in view of Du discloses: 
However Van in view of Yan and further in view of Yu and further in view of Liu fails to teach:
wherein the question-answer pairs in the question-answer database are obtained by:
fetching news from a network (e.g. Van’s method with the question search question-answer module no including wherein the q-a pairs in the databased are obtained by fetching news from a network as taught by Du, see step a. of mode execution );

storing the question-answer pair obtained in the question-answer pair database, wherein the question-answer pair generating model is obtained by pre-training (e.g. Van’s method with the question search question-answer module now including storing the q-a pair obtained by the database, where in the q-a pair generating model is obtained by pre-training as taught by Du as stores and updates the question repository where the old answers are not erased but rather the answers contain a timestamp from when acquired; furthermore, a person of ordinary skill in the art would recognize that neural networks requires training throughout to set different weights and optimize its performance).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Du to the method of Van in view of Yan and further in view of Yu and further in view of Liu. Including Du’s features would have improved so it can automatically extract and construct questions from document library that may be impractical using manual processing; therefore, improving the accuracy and efficiency of the corresponding relation extraction (First paragraph of the summary of invention and step b. of semantic analysis of a network) as recognized by Du.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over
 Van in view of Yan and further in view of Yu and further in view of Jung et. al. (US 2018/0046702 A1) herein after Jung.
Regarding claim 16, Van in view of Yan and further in view of Yu teaches the method of claim 1 (see claim 1 above).
However, Van in view of Yan and further in view of Yu fails to disclose:
wherein after providing the display result obtained by selection to the user, the method further comprises:
if input information input by the user is not received within a preset time, pushing news content to the user; or
if input information input by the user is not received within a preset time, sending question information to the user to obtain input information input by the user.
In a related field of endeavor (e.g. providing answers to queries). Jung discloses an
embodiment to push display results to a user or receive input by the user to change to another
refined result described through the entirety of the methods and systems as providing an
advanced search service based on search history data (Lines 1-4 on paragraph 0007). Figures 10 specifically does both actions in regards to determining if the query result answers the specified
query question. For example, a query result is determined with answers to the query question,
push information is outputted after a first time period while it conducts the searching (Lines 6-
24 on paragraph 0194) or if the query result is determined to not contain an answer to the
query from the results determined by user’s search service end request, a new search input, a
case of watching content for less than a predetermined time, and the like seen as not

input by the user is sent to view other content that was gathered in a second search performed
in the background (Lines 1 on paragraph 0197 – line 4 on paragraph 0198).
	Modifying Van in view of Yan and further in view of Yu and further in view of Jung discloses: 
wherein after providing the display result obtained by selection to the user, the method further comprises (e.g. Van’s method now including an option of after providing the display result as taught by Jung, see Lines 1-4 on paragraph 0007):
if input information input by the user is not received within a preset time, pushing news content to the user (e.g. Van’s method now including the feature if input by the user is not received within a preset time, pushing news content to the user as taught by Jung, see Lines 1-4 on paragraph 0007 and figure 10) ; or
if input information input by the user is not received within a preset time, sending question information to the user to obtain input information input by the user (e.g. Van’s method now including the feature if input is not received by the user within a preset time, sending question to the user to obtain and input as taught by Jung, see Lines 1-7 on paragraph 0195 and Lines 1 on paragraph 0197 – line 4 on paragraph 0198).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to apply the teachings of Jung to the method of Van in view of Yan and further in view of Yu. Including Jung’s features would have improved by providing product satisfaction and purchase desire can be enhanced in a manner of improving a search service through an advanced search service (Lines 1-7 on paragraph 0227).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.A./Examiner, Art Unit 2655 

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655